DETAILED ACTION	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 11, 15-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus et al. (2011/0073788) in view of Goodwin-Johansson et al. (6,590,267).

	Regarding claims 1 and 15, Marcus teaches a micro-valve system and printhead comprising: 
 	a orifice plate ([0008]-[0010], fig. 2A, item 140) including a nozzle (fig. 2A, item 130);
	a fluid plenum (col. 2A, item 180) configured to have an internal pressure that is higher than an outside pressure during operation ([0015]); and
	a cantilevered beam (fig. 2A, item 190) coupled in spaced relation to the orifice plate (see fig. 2A) and moveable between positions where the orifice plate is closed and opened by the cantilevered beam (compare figs. 2A, 2B), wherein:
	the cantilevered beam is comprised of one or more piezoelectric layers ([0038]-[0040]),
	the cantilevered beam is configured to move to an up position (fig. 2B) that opens the nozzle and thereby causes fluid to flow around an end of the cantilevered beam, straight through the nozzle (note that the fluid can be said to move “straight through the nozzle” in more than one way), out of the nozzle when one or more electrical signals are applied to the one or more piezoelectric layers of the cantilevered beam (see fig. 2B, [0049]-[0050]),
	the cantilevered beam is configured to have a mechanical bias so that the cantilevered beam is in a down position (fig. 2A) that closes the nozzle by force of the mechanical bias when no electrical signal is applied ([0049]-[0050]), and
	a volume of a drop of fluid that is ejected from the nozzle is a function off an amount of time that the nozzle is open (Note that this limitation is necessarily met). 
	Marcus does not teach wherein the nozzle has a linear flow path without bends along its entire length. Goodwin-Johansson teaches this (Goodwin-Johansson, see fig. 1, Note that nozzle 70 is linear without bends). It would have been obvious to one of ordinary skill in the art at the time of invention to use a linear nozzle, as disclosed by Goodwin-Johansson, instead of a bent nozzle arrangement disclosed by Marcus because doing so would amount to the simple substitution of one known nozzle arrangement for another to obtain predictable results. In other words, while Marcus does not go into specifics for why its disclosed nozzle arrangement is bent, such an arrangement seems to be a design choice specific to Marcus’ device. Thus, to use a linear nozzle instead of such a bent arrangement would have been a simple design choice to one of skill in the art.  
	Furthermore, MPEP 2144.04 states that changes in shape are not patentable if such changes would have been obvious to one of ordinary skill in the art. Here, to use a linear nozzle instead of a nozzle with a bend in it would have been an obvious change in nozzle shape to one of ordinary skill in the art. 
	
	Regarding claims 3 and 17, Marcus in view of Goodwin-Johansson teaches the micro-valve system and printhead of claims 1 and 15, respectively, wherein the cantilevered beam at a proximal end of the cantilevered beam is coupled to the orifice plate and the cantilevered beam at a distal end of the cantilevered beam is moveable between positions where the nozzle is closed and opened (Marcus, see fig. 2, Note that if nozzle plate is taken to be plate in which nozzle 130 is formed, the beam can be said to be coupled to the plate via item 150).

	Regarding claims 4 and 18, Marcus in view of Goodwin-Johansson teaches the micro-valve system and printhead of claims 1 and 15, respectively, wherein the cantilevered beam bending toward the orifice plate closes the orifice (Marcus, see fig. 2, Note that if the beam is in the open position, it must bend back toward the nozzle plate to close the nozzle).
 	Regarding claim 10, Marcus in view of Goodwin-Johansson teaches the micro-valve system of claim 1, further including:
 	a plurality of nozzles (Marcus, [0008], note that a nozzle array is discussed) in the orifice plate (Marcus, [0008]) ; and 
 	a plurality of the cantilevered beams disposed in spaced relation to the orifice plate, 
 	wherein each cantilevered beam is moveable between positions where one of the plurality of nozzles is closed and opened by said cantilevered beam (Marcus, [0008], note that a nozzle array is discussed and that printing would require selective activation of beams). 
 	Regarding claims 11 and 26, Marcus in view of Goodwin-Johansson teaches the micro-valve system and printhead of claims 10 and 17, respectively, wherein the plurality of cantilevered beams is arranged side-by-side, interdigitated, or in an x, y array (Marcus, [0008], Note that a “nozzle array” would require that the beams be side-by-side or interdigitated). 
 	Regarding claim 16, Marcus in view of Goodwin-Johansson teaches the printhead of claim 15, 
wherein at least one cantilevered beam includes a pair of piezoelectric layers (Marcus, fig. 2, items 192, 196, Note that in a piezoelectric arrangement, as disclosed, the first and third layers, 196 and 192, respectively, would necessarily be a pair or piezoelectric layers) that are spaced from each other and spaced from the orifice plate (Marcus, see fig. 2),
wherein the cantilevered beam is responsive to application of a first electrical signal to one of the pair of piezoelectric layers to bend from the starting position adjacent the orifice plate away from the orifice plate and termination of the first electrical signal and application of a second electrical signal to the other of the pair of piezoelectric layers to return back to the starting position adjacent the orifice plate (Marcus, [0050]).	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853